Mahoney, J.,
concurs. Ordered that the Order is modified, on the law and the facts, without costs, by reversing so much thereof as denied plaintiffs motion for a judgment for $80,290.61 and interest; motion granted to the extent that plaintiff is entitled to judgment against defendant for $25,614.92, representing the difference between 50% of the amount actually in defendant’s brokerage accounts on August 30, 1990, less credit for litigation expenses and the amount actually paid to plaintiff, with interest in accordance with this decision; and, as so modified, affirmed.